Order filed April 11, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01019-CV
                                   ____________

     LORETTA BRANCH, GRAYLYN JUDKINS AND WANDA FORD,
                          Appellants

                                        V.

         MONUMENTAL LIFE INSURANCE COMPANY, Appellee


       On Appeal from the County Court at Law No. 1 & Probate Court
                          Brazoria County, Texas
                     Trial Court Cause No. CIO46943

                                   ORDER

      Appellant’s brief was due March 25, 2013. No brief or motion for extension
of time has been filed.

      Unless appellants submit a brief to the clerk of this court on or before May
9, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
                                      PER CURIAM